IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE             FILED
                            JANUARY 1999 SESSION
                                                         March 12, 1999

                                                       Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk

BRANDON A. MILLER,                  )    C.C.A. NO. 03C01-9803-CR-00102
                                    )
      Defendant/Appellant           )
                                    )    McMINN COUNTY
v.                                  )
                                    )
STATE OF TENNESSEE,                 )    HON. R. STEVEN BEBB, JUDGE
                                    )
      Appellee                      )    (Post-conviction relief)




FOR THE APPELLANT:                       FOR THE APPELLEE:

Brandon A. Miller                        John Knox Walkup
P.O. Box 1000                            Attorney General & Reporter
Petros, TN 37845
                                         Michael J. Fahey, II
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Second Floor, Cordell Hull Building
                                         Nashville, TN 37243




OPINION FILED


AFFIRMED
JOHN K. BYERS
SENIOR JUDGE
                                      OPINION

       The trial court dismissed the defendant’s petition for post-conviction relief

because it was barred by the statute of limitations.

       We affirm the judgment of the trial court.

       The defendant pled guilty to several offenses in July and November of 1993.

On June 20, 1996, the defendant filed a petition for post-conviction relief.

       At the time of the defendant’s convictions, the applicable statute of limitations

was three years. Tenn. Code Ann. § 40-30-102 (Repealed 1995). In 1995, the

applicable statute of limitations was reduced to one year. Tenn. Code Ann. § 40-30-

202(a).

       At the time of the adoption of Tenn. Code Ann. § 40-30-202(a), the

defendant’s right to file a petition for post-conviction relief had not expired.

Therefore, his right to file a petition was not terminated by the reduction of the

limitation period from three years to one year. Under the holding in the case of

Carter v. State, 952 S.W.2d 417 (Tenn. 1997), the defendant had one year from the

date of the adoption of the statute fixing the limitation at one year to file a petition.

That would allow him to file a timely petition on or before May 10, 1996.

       The defendant filed his petition on June 20, 1996. This was beyond the one

year period and the defendant did not show there was any exception for not

applying the one year limitation in this case.

       The trial judge properly dismissed the petition.

       The judgment of the trial court is affirmed. It appearing that the defendant is

indigent, costs of the appeal are taxed to the State.




                                            John K. Byers, Senior Judge




                                            -2-
CONCUR:




James Curwood W itt, Jr., Judge




Norma McGee Ogle, Judge




                                  -3-